Citation Nr: 1438881	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-05 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 3, 2010 at Skaggs Community Health (SCH) in Branson, Missouri.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to September 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by SCH on August 3, 2010 was denied.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

The Veteran received prior authorization from VA to receive treatment at a non-VA hospital, SCH, on August 3, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred on August 3, 2010 at SCH have been met.  38 U.S.C.A § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, the Veteran asserted that he contacted the VA Community Clinic in Branson, Missouri on August 3, 2010 to inquire about not feeling well for the past couple of days with elevated blood sugar and low blood pressure.  The Veteran further contended that the Branson Community Clinic called the ambulance and sent him to the nearest hospital with emergency services without asking him if he wanted to go to the hospital.  The Fayetteville VA Medical Center (VAMC) in Fayetteville, Arkansas is 92 miles away and the Veteran asserts that he was told the Branson Community Clinic is not an emergency treatment facility.  Here, the Veteran has effectively asserted that he had prior authorization for admission to a non-VA hospital.  See 38 C.F.R. § 17.54.  

Evidence against the Veteran's claim includes an August 3, 2010 VA Note from a VA registered nurse (located in the Veteran's file on Virtual VA).  At that time, the following disclaimer was read to the Veteran who called the Branson Community Clinic: "This is not an authorization for VA payment" and also "to have the hospital contact the nearest VA facility for transfer upon stabilization."  

The favorable evidence that supports the Veteran's claim is also included in the August 3, 2010 VA Note.  The note indicated the Veteran's complaint of a near syncopy episode for two days with low blood pressure.  The Veteran also reported having diarrhea.  The note revealed the VA nurse's encouragement to the Veteran to get an assessment as soon as possible and further encouragement to have a driver.  As it was late in the day, the VA nurse also encouraged the Veteran to go to the emergency department for assessment.  Ostensibly, the VA nurse intended this to mean that the Veteran should go to the nearest emergency department instead of the Fayetteville VAMC since it was "late in the day."  This evidence corroborates the assertions made by the Veteran - that the nearest VA emergency department is the Fayetteville VAMC, which is 92 miles away, and that he was referred to the nearest non-VA hospital emergency department at SCH.


Given that the evidence is in relative equipoise and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran received prior authorization from VA to receive private, emergency treatment from SCH on August 3, 2010.  38 C.F.R. §§ 3.102, 17.54.


ORDER

Payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 3, 2010 at SCH is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


